Citation Nr: 1126626	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to July 1985.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in February 2010, the Veteran requested a Board hearing at the RO (Travel Board hearing).  However, the Veteran subsequently withdrew his request for a hearing, in February 2010.  38 C.F.R. § 20.704(e).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.


FINDINGS OF FACT

1.  A back disability was not manifested during service or for many years following separation from service

2.  There is no competent evidence of record relating hepatitis C to the Veteran's service in the military.

3.  There is no competent medical evidence of a left ankle disability which is causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hepatitis C was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A left ankle disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter in November 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, this letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for a back disability, hepatitis C, and left ankle disability so these appeals must be denied.  38 C.F.R. § 3.102.  

The Board points out that the Veteran's service treatment records did not show any treatment for, or a diagnosis of hepatitis C.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  The Board acknowledges that the Veteran was treated for back pain in March and April 1985, related to his work as a truck driver, and that his May 1985 separation examination shows that the Veteran had tenderness at the right S1-L3, diagnosed as sciatica.  The Board also acknowledges that the Veteran's available service treatment records show that the Veteran was underwent a left ankle x-ray after twisting his ankle in February 1984.  However, the Veteran's service treatment records indicate that his left ankle was normal upon military evaluation in 1970, and the Veteran did not complain of any injuries to his left ankle during any of the remaining portion of active service, including at his May 1985 separation evaluation.  

Likewise, post-service medical records do not show any evidence of treatment for a back disability until 2008, and the Veteran reported that his hepatitis C was first diagnosed in 2003.  Of note, the Veteran reported to J. Z., M.D. in June 2009 that his back pain began in service, when he fell in a foxhole in "1992"; the Veteran also denied a history of treatment for his back since service.  However, the Veteran was discharged from service in 1985.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   Additionally, the Board notes that the Veteran did not report any complaints related to his left ankle at his August 2008 VA general medical examination, and that there is no evidence of any post-service treatment or complaints related to his left ankle.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report any treatment for or symptomatology related to his back disability until after he filed his 2008 claim for service connection, and that he did not associate his back disability, hepatitis C, or left ankle disability with his service until he filed his claim for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board also notes that none of the Veteran's treating providers have found that his current back disability or hepatitis C are related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until he filed his claim in 2008.  The Board notes no reference as to continuity of symptomatology at the time of his initial treatment for his back disability in 2008, or evidence of treatment for his hepatitis C between 1985 and 2003; there is no evidence of any treatment or complaints related to his left ankle.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  Accordingly, the Board cannot conclude that a back disability, hepatitis C, or a left ankle disability is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  However, the March 2009 addendum to a January 2009 VA examination report concluded that the Veteran's current back disability was not likely to be causally related or aggravated by the Veteran's military service, including his 1985 complaints during his service.  According to the VA examiner, the Veteran reported that he did not require medical treatment for his back again until 2000, and noted that there was no medical evidence of treatment until 2007/2008; the VA examiner further noted the history as reported by the Veteran was inconsistent with the Veteran's assertion that his back disability began during service and that to find a conclude that his back disability was related to service was not feasible without speculation.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Furthermore, the December 2009 VA examiner found that the Veteran's hepatitis C was not likely related to the Veteran's service; the VA examiner noted that the Veteran claimed that his hepatitis C was due to sex with prostitutes while in service or a blood transfusion, but found that there was no evidence of a blood transfusion in service.  The VA examiner noted that hepatitis C has many risk factors, and noted that the Veteran contracted HIV following service and could have contracted hepatitis C at that time; the VA examiner also noted that the Veteran could have contracted hepatitis C as a result of his post-service abuse of crack cocaine.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).   The VA examiner concluded that there was insufficient evidence to determine if the Veteran's hepatitis C was caused by his service; the VA examiner noted that it is impossible to determine the etiology of the Veteran's hepatitis C.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the January 2009 and December 2009 VA examination reports must be given great probative weight because the opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report an in-service injury or event and his current symptoms, the Veteran has been shown to be less than credible as to continuity of symptomatology.  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his back disability, hepatitis C, and his left ankle disability and his active service.  The Veteran's claims was limited to his VA examinations, and thus are of less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As there is a preponderance of evidence against his claims of entitlement to service connection for a back disability, hepatitis C, and a left ankle disability, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a left ankle disability is denied.




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


